Citation Nr: 1431101	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung disease, claimed as the result of asbestos exposure.

2.  Entitlement to service connection for the residuals of multiple cerebrovascular accidents (CVA), claimed as the result of asbestos exposure, and including as secondary to lung disease.

3.  Entitlement to service connection for a brain tumor, claimed as the result of asbestos exposure, and including as secondary to lung disease.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for depression.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to March 1976.  He received a general discharge for a period of service from April 1981 to September 1981.

The issues of entitlement to service connection for lung disease, residuals of multiple CVA, and a brain tumor come before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on May 20, 2009, which vacated an April 2008 Board decision, and remanded the issues for additional development.  The issues on appeal initially arose from rating decisions in November 2001, February 2003, and May 2009 by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an RO hearing in March 2004.  In August 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcripts of those hearings is of record.  

The depression and hypertension issues on appeal arose from a March 2009 rating decision.  The Board remanded the case for additional development in October 2009, June 2010, and September 2011.  The requested development has been substantially completed.  In correspondence dated in January 2012 the Veteran reported he had no additional evidence to provide in support of his appeal and requested his case be returned for appellate review as soon as possible.  Additional correspondence was received in February 2012 and April 2012, in essence, reiterating the Veteran's claims.  Agency of original jurisdiction (AOJ) review of this additional correspondence is not required.  See 38 C.F.R. § 20.1304 (2013).

In May 2012, the Board issued a decision that denied the appealed claims of service connection for lung disease, residuals of multiple cerebrovascular accidents (CVA), and brain tumor, and also denied petitions to reopen service connection for depression and hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC), which affirmed the Board's decision in June 2013.  The Veteran then appealed the CAVC decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which in October 2013, granted the Secretary's unopposed motion to vacate the Board's May 2012 decision and remand the matter back to the CAVC.  Pursuant to the Federal Circuit's order, the CAVC, in turn, vacated the Board's decision and remanded the case back to the Board in February 2014.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2005 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained. 

2.  A chronic lung disease, to include as a result of inservice asbestos exposure, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Residuals of multiple CVA were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service nor as a result of a service-connected disability.

4.  A brain tumor was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service nor as a result of a service-connected disability.

5.  A September 2004 rating decision denied entitlement to service connection for depression; the Veteran was notified of the decision but did not appeal.

6.  Evidence added to the record since the September 2004 rating decision does not raise a reasonable possibility of substantiating the claim for depression.

7.  A May 2003 rating decision denied entitlement to service connection for hypertension; the Veteran was notified of the decision but did not appeal.

8.  Evidence added to the record since the May 2003 rating decision does not raise a reasonable possibility of substantiating the claim for hypertension.


CONCLUSIONS OF LAW

1.  A lung disease was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
 
2.  Residuals of multiple CVA were not incurred or aggravated as a result of active service or a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 
3.  A brain tumor was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 
4.  New and material evidence was not received and the claim for entitlement to service connection for depression may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
 
5.  New and material evidence was not received and the claim for entitlement to service connection for hypertension may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence issued prior to the initial adjudication of the service connection claims in April 2001 and March 2002.  Additional VCAA letters were also sent in December 2002, March 2003, June 2004, August 2004, April 2006, and December 2006 with subsequent agency of original jurisdiction adjudication of the claims.  The Veteran was provided VCAA notice concerning his request to reopen previously denied claims in March 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim. 73 Fed. Reg. 23,353 -23,356 (Apr. 30, 2008). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The March 2009 VCAA notice letter adequately informed the Veteran of the evidence necessary to reopen his claims for depression and hypertension.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in December 2006.  The Veteran's service treatment records, service department records availability reports, VA treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  In a February 2007 report the service department transferred to VA all available service treatment and personnel records.  It was also noted that there were no asbestos documents available.  The Veteran has identified no existing records pertinent to his claims that require additional VA assistance.  The Board finds that further attempts to obtain additional evidence in this case would be futile. 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms, and report of exposure to asbestos during active service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Although the Veteran asserted an additional remand was warranted to supplement the November 2011 VA examiner's opinion, the Board finds the November 2011 report was an addendum for clarification of the previously provided VA examination reports and that overall the provided VA opinions are well supported by sufficient explanations.  The available medical evidence is sufficient for adequate determinations.  

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and an RO Decision Review Officer (DRO) in which he presented oral argument in support of his service connection claims for residuals of asbestos exposure to include asbestosis, strokes, and brain tumors.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the criteria for service connection.  The VLJ and DRO also sought to identify any pertinent evidence not currently associated with the claims.  The Veteran also volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board or RO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  In addition, after given the opportunity, the Veteran elected not to have another Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In cases involving asbestos exposure the Court has held that claims must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, (Dec. 13, 2005). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos. Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Although cardiovascular disease, hypertension and malignant tumors are such listed chronic diseases subject to this theory, the Board finds that the competent and credible evidence shows neither symptomatology indicative of such disorders nor diagnoses of such disorder for years after service as discussed below.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 ).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See, e.g., Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

 The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999). 

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2013).


Factual Background

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of lung disease, CVA, or brain tumor.  His January 1976 separation examination revealed normal clinical evaluations of the head, lungs and chest, heart, and vascular system.  X-ray examination revealed no roentgen abnormalities of the chest.  Service records show his military specialty was mechanical-electrical helper. 

Private medical records show that in December 1998 the Veteran had a CVA. Records show he also had two subsequent CVAs.  No opinions as to etiology were provided. 

VA treatment records include a February 2000 brain image scan which revealed a minor abnormality in the basal ganglia.  VA neurological examination in May 2000 included a diagnosis of status post CVA twice with residual mild left hemiparesis and other neurological findings.  A May 2000 VA general medical examination included a diagnosis of residuals of CVA with residual symptoms.  Records show he reported having been employed as an aircraft mechanic and having worked offshore.

 In correspondence received in May 2000 the Veteran indicated that he was seeking service connection compensation benefits.  In January 2001, he indicated that he had symptoms of a stroke initially during service and submitted an information flyer on strokes. 

VA hospital records dated from June to July 2002 included diagnoses of recurrent CVA with mild right-sided weakness and mild dysarthria and old CVA with mild left-sided weakness. No opinions as to etiology were provided.

In correspondence received in September 2002 the Veteran indicated that he had been exposed to asbestos during service and asserted that his CVA had been incurred as a result of this exposure.  He submitted treatise information on asbestos exposure.  In a subsequent statement he indicated that during service he had worked with asbestos when he installed wires and other materials.  He submitted a copy of a February 2000 VA brain image scan which revealed a minor abnormality in the basal ganglia of his brain which he asserted was related to asbestos exposure.  He also asserted that the abnormality was a brain tumor.  He subsequently submitted internet information which showed that Edwards Air Force Base Wherry Housing was renovated from January 1995 to April 1997 and indicated that there was asbestos and lead-based paint at that housing.  The Veteran reported that he lived in this housing from 1974 to 1976.

An October 2002 chest X-ray which revealed no evidence of active infiltrate.  In June 2003, the Veteran underwent evaluation by M.Y., M.D., for asbestosis.  It was noted that the Veteran reported he was exposed to asbestos during service and that after service he lived in housing that was demolished due to asbestos.  The physician noted that a chest X-ray was normal and showed no evidence of asbestos exposure. There was no evidence of plaques or interstitial lung disease.  A June 2003 pulmonary function test, however, revealed early small airways obstruction and severe restrictive disease. 

VA treatment records dated in August 2003 show the Veteran did not have a brain tumor.  A November 2003 report noted he had severe restrictive lung disease and that he had been having a dispute with a VA neurologist over the presence of a glioma.  The examiner noted that a glioma had not been seen on VA films.  A December 2003 report noted the examiner sought to rule out lung disease as secondary to asbestos exposure.

At his personal hearing in March 2004 the Veteran testified that he had been exposed to asbestos during service in his job and at his housing at Edwards Air Force Base.  He reported that he had been an electrical mechanical helper and he came into contact with asbestos working in hangers and housing areas.  He stated that he had lung problems requiring inhalers.  He reported he had strokes in December 1998, January 1999, and July 2002 and a brain tumor in 2000.  He reiterated his claim that he was exposed to asbestos during active service in subsequent statements.

VA treatment records show that in April 2004 the Veteran was seen at the pulmonary disease clinic and reported that a physician told him his CVA was caused by the strain in his heart due to restrictive lung function which was a consequence of asbestos exposure.  The examiner included a question mark with this statement and concluded that there were no calcified pleural or diaphragmatic plaques indicative of asbestos exposure.  There were no pleural effusions and chest X-rays revealed no acute infiltrate.

Private medical records dated in June and July 2004 include diagnoses of restrictive lung disease.  An August 2005 VA treatment report noted pulmonary complaints and that the Veteran reported a history of inservice asbestos exposure.

At his August 2005 Board hearing the Veteran reiterated his claim that he was exposed to asbestos during service and that this asbestos exposure resulted in lung disability, CVA, and a brain tumor.  He asserted that he was exposed to asbestos in his job as a mechanical electrical helper working in hangers and that he was housed in a unit with asbestos.  He denied having had any asbestos exposure in his post-service employment at the Avondale Naval Shipyard or while working for Boeing or General Electric pulling electrical wire.

A March 2006 letter from an attorney's office with regard to asbestos screening indicated that the Veteran did not qualify for a third party civil action at that time, but that he might qualify for Worker's Compensation.  Attached to the letter was a February 2006 private medical report noting a July 2003 high resolution CT scan of the chest revealed parenchymal findings compatible with asbestos-related interstitial fibrosis.  It was further noted that the distribution and appearance were compatible with asbestos-related interstitial fibrosis, but that the lack of conventional images limited comprehensive evaluation for pleural disease.

An April 2007 VA examination included a comprehensive review of the claims file, a physical examination, and chest X-rays.  It was noted that X-rays showed the lung fields were clear of acute infiltrate.  The examiner also noted that pulmonary function testing revealed severe obstructive airway disease.  The diagnosis was chronic obstructive pulmonary disease (COPD) of unknown etiology.  The examiner stated that there was no current or past evidence of asbestosis and that X-rays were negative for pleural effusion or calcification which would suggest a diagnosis of asbestosis.

VA respiratory examination in November 2009 included a diagnosis of mild obstructive lung disease with no evidence of asbestos related lung disease.  The examiner summarized the Veteran's pertinent medical history and his claims of asbestos exposure during active service.  It was noted that the claims file was reviewed and CT and X-ray studies of the chest were within normal limits with no evidence of asbestos lung disease.  There was no evidence of current asbestos lung disease and that pulmonary function tests suggested only mild obstructive lung disease with poor response to bronchodilator use.  The examiner found that in the absence of typical findings on chest X-ray and CT studies there was no proof of asbestos lung disease at that time.

VA brain and spinal cord and miscellaneous neurological disorders examinations in November 2009 found no evidence of a current or past brain tumor and that his CVA were not caused by or a result of any asbestos related respiratory condition.  The pertinent evidence of record was summarized, including CT and magnetic resonance imaging (MRI) scan reports from May 2009 and November 2009.  The examiner also noted that the Veteran was told that a 2003 MRI showed a glioma, but that this was not a specific findings and that follow-up MRI scans did not support that diagnosis.  It was noted that the Veteran had a history of hypertension and diabetes mellitus both of which may contribute to CVA.  There was no medical relationship between respiratory disease and CVA. 

In correspondence dated in April 2010 the Veteran's attorney requested that additional evidence obtained from an internet source be considered in support of the claims.  A copy of a document titled "Asbestos Cancer Exposure Among Air Force Vets" was provided which addressed active and passive asbestos exposure and stated that Air Force members were regularly exposed to asbestos particles.  The source or basis for the findings in the report were not provided. 

In a July 2010 VA respiratory examination report a nurse practitioner who had participated in the Veteran's November 2009 examination noted the claims file had been reviewed.  It was also noted that a repeat CT chest scan had been performed in July 2010 and reviewed with a pulmonary specialist.  The findings of that study were noted to be unremarkable and unchanged since the November 2009 CT scan with no evidence of pleural plaques or fibrosis suggestive of asbestos exposure and that pulmonary function tests did not show any significant restrictive lung disease.  The examiner found that even though the Veteran gave a history of asbestos exposure, apparently conceding asbestos exposure to some extent, there was no radiological or pulmonary function test evidence indicative of an asbestos-related lung disease at that time.  She concluded that currently it was not likely that the Veteran had an asbestos-related respiratory disease and that, therefore, it was not likely that he had it as a result of asbestos exposure in service. 

In an August 2010 addendum report the November 2009 VA examiner noted the claims file and other evidence of record were reviewed.  The 2003 CT scan findings suggestive of asbestos related interstitial fibrosis and the statement that the lack of conventional images limited comprehensive evaluation of pleural disease were noted, but the examiner stated asbestos-related disease was a chronic and progressive disorder that was not known to spontaneously resolve.  She stated the lack of any evidence of asbestos exposure, as shown by the absence of pleural plaques or fibrotic changes, on CT chest scans in November 2009 and July 2010 supported the previous findings that there was no evidence of an asbestos-related respiratory disease.  It was noted, in essence, that there was no evidence of an asbestos-related respiratory disease and there was no current respiratory disease as a result of in-service asbestos exposure.  The examiner noted, consequently, that an asbestos-related respiratory disease did not cause or contribute to the Veteran's CVA.  She stated there was no evidence of a current or past brain tumor and no evidence or an asbestos-related respiratory disease and no possible relationship involving this claim. 

In correspondence dated in January 2011 the Veteran, in a statement from his attorney, asserted that a February 2006 private medical report noting a July 2003 high resolution CT scan of the chest revealed parenchymal findings compatible with asbestos-related interstitial fibrosis was a better indicator for diagnoses of asbestosis in its early stages.  In support of this claim a copy of a document was provided titled "Asbestosis Workup" which stated that an "HRCT" scan allowed for better definition of interstitial infiltrates and may be helpful in diagnosing early stages of asbestosis.  It was further asserted that the November 2009 and July 2010 CT scans may have missed the presence of asbestos-related lung disease which would have been detected by a high resolution CT scan. 

In a November 2011 VA examination report the November 2009 and August 2010 VA examiner noted a repeat high resolution CT scan was negative for asbestos lung disease or any interstitial lung disease.  She stated her prior opinions were unchanged and it was further noted that changes on the July 2003 study may have been due to other causes. 

Based upon the evidence of record, the Board finds a chronic lung disease, to include as a result of inservice asbestos exposure, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board also finds that the residuals of multiple CVA and a brain tumor were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service nor as a result of a service-connected disability.  The medical evidence in this case is persuasive that the Veteran does not have nor has he ever had an asbestos-related respiratory disease or a brain tumor.  The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of lung disease and his January 1976 separation examination revealed a normal clinical evaluation of the lungs and chest.  In fact, an X-ray examination at that time revealed no abnormalities of the chest.  While the Veteran contends that he was exposed to asbestos during active service and that he has present disabilities as a result of that exposure, he does not claim to have experienced any lung problems during or for many years after service.  The Board finds the opinions provided in the July 2010 VA respiratory examination report, the August 2010 addendum report, and the November 2011 examination report are persuasive.

These opinions are shown to have been provided based upon a thorough examination of the Veteran and a thorough review of the evidence of record.  The provided opinions are consistent with the overall evidence of record.  The examiner specifically addressed the findings of a 2003 CT scan suggestive of asbestos-related interstitial fibrosis and, in essence, dismissed the findings as inconsistent with the subsequent evidence of record.  In support of her opinions she also noted the lack of evidence of pleural plaques or fibrotic changes on CT chest scans in November 2009 and July 2010.  She found, consequently, that an asbestos-related respiratory disease did not cause or contribute to the Veteran's CVA.  In her November 2011 report she noted that a repeat high resolution CT in October 2011 was negative for asbestos lung disease or any interstitial lung disease.  These opinions are unequivocal and are persuasive.

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between present disorders and service.  As the question of a relationship to service for these disorders involve complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992). 

Although the Veteran has provided medical treatise evidence in support of his claims suggesting that he may have been exposed to asbestos in service and that such exposure may lead to the development of chronic lung disease and medical complications, the Board finds the information provided is too general for a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  The Board recognizes that the Veteran may have been exposed to asbestos; however, the persuasive medical evidence demonstrates he does not have an asbestos-related lung disease and that he does not he have any other disability linked by competent evidence to asbestos exposure.  

The evidence in this case also shows the Veteran has COPD and residuals of multiple CVA that developed many years after his release from active service and there is no probative evidence of symptoms related to these disorders having continued since active service.  With respect to the Veteran's contentions that he had symptoms of a stroke for years preceding the stroke, such as dizziness and migraines, and that the claimed lung disease, residuals of CVA and brain tumor are related to asbestos exposure in service, these are complex medical matters about which a layperson may not provide competent evidence.  Due to the medical complexity of the disabilities in this case, the Veteran's contentions that he had symptoms relating to stroke for years prior to his first stroke in 1998 and regarding any purported relationship between the claimed disabilities and his military service to include exposure to asbestos are neither competent nor credible and are of no probative weight.

Thus, while the Veteran may sincerely believe that he has a chronic lung disease, residuals of multiple CVA, and a brain tumor as a result of active service, he is not competent to offer opinions on questions as to these matters.  The persuasive evidence of record demonstrates that any current lung disorder and any residuals of multiple CVA are not related to service and that there is no evidence of a present asbestos-related respiratory disease or brain tumor.  Therefore, the Board finds that the Veteran's claims for entitlement to service connection on either direct or secondary bases must be denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for entitlement to service connection including for depression was denied in a September 2004 rating decision.  The RO found that the evidence of record did not demonstrate depression was related to service or asbestos exposure during service.  His claim for entitlement to service connection for hypertension was denied in a May 2003 rating decision.  The Veteran was notified of these decisions, but did not appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

The evidence added to the record since the May 2003 and September 2004 final rating decisions includes statements from the Veteran reiterating his service connection claims for depression and hypertension.  VA treatment records added to the record provide diagnoses of depression and hypertension without opinion as to etiology.  The Veteran's attorney in correspondence dated in June 2010 asserted that the Veteran's hypertension and depression were related to asbestosis. 

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decisions for depression and hypertension does not raise a reasonable possibility of substantiating the claims.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no new or material evidence demonstrating that depression or hypertension were either incurred or aggravated as a result of service or a service-connected disability.  Therefore, the claims for entitlement to service connection for depression and hypertension may not be reopened.


ORDER

Entitlement to service connection for lung disease, claimed as the result of asbestos exposure, is denied.

Entitlement to service connection for the residuals of multiple CVA, claimed as the result of asbestos exposure, and including as secondary to lung disease, is denied.

Entitlement to service connection for a brain tumor, claimed as the result of asbestos exposure, and including as secondary to lung disease, is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for depression; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for hypertension; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


